Exhibit 10.2

 
CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (this “Agreement”) dated as of the 27th day of July,
2009, is made by and between National Beef Packing Company, LLC, a Delaware
limited liability company (“National Beef”), and John R. Miller Enterprises III,
LLC (“Consultant”).
 
WHEREAS, John R. Miller (“Miller”) is currently employed by National Beef
Packing Company, LLC, a Delaware limited liability company, as Chief Executive
Officer pursuant to an employment agreement dated as of December 30, 2008, as
amended (the “Prior Agreement”);
 
WHEREAS, to facilitate management transition, National Beef desires to modify
Miller’s responsibilities and terminate the Prior Agreement but retain
Consultant as a consultant at the same compensation as provided in the Prior
Agreement; and
 
WHEREAS, Consultant is willing to enter into this Agreement and terminate the
Prior Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.           Term.  Subject to the terms and conditions herein, National Beef
will retain Consultant to provide services from the date hereof (the “Effective
Date”) until and including the earlier of the last day of the fiscal year ending
on or about August 28, 2010 (the “2010 fiscal year”), or such later date as the
parties may agree (the “Expiration Date”) (the period from the Effective Date
until the Expiration Date being sometimes referred to herein as the “Term”).
 
2.           Services.  Consultant agrees to provide such consulting services as
National Beef may reasonably request from time to time.  Consultant shall
provide the personal consultative services of Miller to fulfill all of
Consultant’s obligations under this Consulting Agreement.  No person other than
Miller will assume Consultant’s obligations under this Consulting Agreement.
 
3.           Compensation.
 
a.           Annual Salary.  Consultant shall be paid by National Beef a
consulting fee at the annual rate of $1,100,000 for each 12-month period during
the Term, pro-rated for any portion thereof, payable in substantially equal
monthly installments on or before the last day of each monthly period with
respect to each such period.
 
b.           Annual Bonus.  Taking into account Miller’s earlier service under
the Prior Agreement, Consultant shall be paid by National Beef an annual
incentive bonus (an “Annual Bonus”) for the 2009 fiscal year and 2010 fiscal
year equal to:  (a) if National Beef’s earnings before taxes (“EBT”) for such
fiscal year exceeds $20,000,000, two and three-quarters percent (2.75%) of the
amount of such excess, up to EBT of $80,000,000; plus (b) if EBT for such fiscal
year exceeds $80,000,000, one percent (1%) of such excess.
 
Any Annual Bonus accruing with respect to a fiscal year shall be payable within
sixty (60) days following the end of such fiscal year; provided, however, if
calculation of the Annual
 

 
 

--------------------------------------------------------------------------------

 

Bonus is not administratively practicable due to events beyond the control of
Consultant, then payment shall be made during the first taxable year of
Consultant in which the calculation of the amount of the payment is
administratively practicable.
 
c.           Long-Term Incentive Plan.
 
i.           Consultant shall, if it is performing services hereunder through
the last day of the fiscal year ending on or about August 28, 2010, or as
otherwise described herein, be paid by National Beef a long-term incentive bonus
(“Long-Term Bonus”) equal to:  (a) if National Beef’s cumulative EBIT during the
period from the first day of the fiscal year beginning on or about August 30,
2008 through the last day of the fiscal year ending on or about August 28, 2010
exceeds $76,667,000, six percent (6.0%) of such excess, up to cumulative EBIT of
$100,000,000; plus (b) if such cumulative EBIT exceeds $100,000,000, two percent
(2.0%) of such excess.  Any Long-Term Bonus accruing under this Section 3(c)
shall be payable within sixty (60) days following the end of the fiscal year
ending on or about August 28, 2010 (the “Long-Term Bonus Date”); provided,
however, if calculation of the Long-Term Bonus is not administratively
practicable, then payment shall be made during the first taxable year of
Consultant in which the calculation of the amount of the payment is
administratively practicable.
 
ii.           For purposes of calculating the Long-Term Bonus under this
Section 3(c), National Beef’s EBIT shall be determined by National Beef’s
accountants using generally accepted accounting principles consistently applied.
 
d.           Support.  During the Term, National Beef shall, at its expense,
cause to be provided for Consultant’s use, office facilities at National Beef’s
principal business locations and such secretarial services Consultant may
reasonably require in carrying out its obligations under this Agreement.
 
e.           Business Expenses.  During the Term, Consultant shall also be
reimbursed by National Beef for reasonable business expenses actually incurred
or paid by it, consistent with the policies of National Beef, in rendering to
National Beef the services provided for herein, upon presentation of expense
statements or such other supporting information as National Beef may reasonably
require.  Such expenses shall include, without limitation, expenses for business
travel requested by the Company to and from Salt Lake City, Utah, it being
understood by the parties that such travel will be on aircraft provided by the
Company, or, if such are not available, at comparable cost on other
aircraft.  In addition, Consultant will receive an expense allowance for
Miller’s Kansas City condominium, which will be limited to $100.00 per night for
each night for which Miller uses said condominium while conducting business for
National Beef in Kansas City.
 
f.           Location of Residence.  During the Term, Miller shall not be
required to relocate from his Salt Lake City, Utah home.
 
g.           Aircraft Leases.  National Beef agrees to continue to lease the two
aircraft owned by Miller on an arm’s length commercially reasonable basis
pursuant to the existing leases of such aircraft.  If during the term of the
existing leases on such aircraft, either of the existing leased aircraft is
replaced by Miller or his affiliates with the approval of the Board, then
 

 
2

--------------------------------------------------------------------------------

 

Miller will be given the option to lease such replacement aircraft to National
Beef on an arm’s length commercially reasonable basis.
 
4.           Termination.
 
a.           The retention of Consultant hereunder may be terminated by National
Beef on at least thirty (30) days’ prior written notice if the Board reasonably
determines that Miller has become permanently disabled (as hereinafter
defined).  Such written notice shall provide reasonable detail regarding the
basis for such determination.  Miller shall be deemed to be “permanently
disabled,” as used in this subsection, if Miller has been substantially unable
to discharge his duties and obligations hereunder with or without reasonable
accommodation, by reason of illness, accident or disability for a period of
180 days in any twelve-month period.
 
b.           The retention of Consultant hereunder shall be automatically
terminated on the date of Miller’s death.
 
c.           National Beef may terminate this Agreement for cause (as
hereinafter defined) by the vote of a majority of the full Board
following:  (i) notice to Consultant of not less than fifteen (15) days setting
forth in detail the nature of such cause; and (ii) a hearing before the Board at
which Consultant shall be entitled to representation by counsel.  National Beef
shall have “cause” to terminate Consultant, as used in this subsection, only if
Consultant has:  (i) refused or failed, after reasonable written notice that
such refusal or failure would constitute a default hereunder, to carry out any
reasonable and material order of the Board given to it in writing;
(ii) materially and willfully breached the terms of this Agreement;
(iii) demonstrated gross negligence or willful misconduct in the execution of
material assigned duties where such gross negligence or willful misconduct has
resulted, or would reasonably be expected to result, in material damage to
National Beef; or (iv) been convicted of a felony (A) constituting fraud,
embezzlement or other illegal conduct related to its services or (B) which has
otherwise resulted, or would reasonably be expected to result, in material
damage to National Beef.  With respect to clauses (ii) and (iii) of the previous
sentence, National Beef shall have “cause” to terminate Consultant only if the
damage referred to therein or resulting therefrom is not cured or avoided by
Consultant within thirty (30) days following the giving of the notice referred
to above.
 
d.           In addition to the circumstances set forth above in subsections
(a), (b) and (c), National Beef may terminate Consultant’s services for any
reason or no reason and with or without cause upon thirty (30) days’ prior
written notice to Consultant.
 
e.           Consultant may terminate this Agreement hereunder for any reason or
no reason upon thirty (30) days’ prior written notice to National Beef.
 
f.           Consultant may terminate this Agreement hereunder forthwith at any
time for good reason (as hereinafter defined) upon written notice to National
Beef.  For purposes of this subsection, “good reason” shall mean the occurrence
of any of the following (i) a reduction by National Beef in Consultant’s basic
compensation or bonuses herein provided or as the same may be increased from
time to time; and (ii) a material and willful breach by National Beef of any of
its obligations to Consultant hereunder.
 

 
3

--------------------------------------------------------------------------------

 

g.           If this Agreement is terminated pursuant to subsection (a) or
(b) above, Consultant shall be entitled to, and National Beef’s obligation
hereunder shall be limited to:  (i) the payment of the compensation accrued
under Section 3(a) hereof plus, until the earlier of the first anniversary of
such termination or the Expiration Date (such earlier date being the “Deemed
Termination Date”), monthly payments of compensation pursuant to Section 3(a)
and in the case of disability; (ii) the payment (A) on or before the Annual
Bonus Date for the fiscal year in which such termination occurs, of the Annual
Bonus payable pursuant to Section 3(b) for such fiscal year and (B) on or before
the Annual Bonus Date for the fiscal year in which the Deemed Termination Date
occurs, of a pro-rated amount (based on the number of days in such fiscal year)
through the Deemed Termination Date of the Annual Bonus that would have accrued
if Consultant had been retained hereunder through the last day of such fiscal
year; and (iii) the payment, on or before the Long-Term Bonus Date (if the
Long-Term Bonus has not already been paid), of a pro-rated amount (based on the
number of days in the period applicable to such bonus) through the Deemed
Termination Date of the amount of the Long-Term Bonus (if not already paid),
that would have accrued if Consultant had been retained hereunder for the term
applicable to such Long-Term Bonus.
 
h.           If this Agreement is terminated by National Beef pursuant to
subsection (c) above, or if Consultant terminates this Agreement pursuant to
subsection (e) above, National Beef’s obligation hereunder shall be limited to
the payment of the compensation accrued under Section 3(a) hereof to the date of
such termination.
 
i.           If this Agreement is terminated pursuant to subsection (d) or
(f) above, Consultant shall be entitled to, and National Beef’s obligation
hereunder shall be limited to:  (i) the payment of the compensation accrued
under Section 3(a) hereof to the date of such termination plus continued monthly
payment of compensation under Section 3(a), through the Expiration Date; and
(ii) the payment, on or before the Annual Bonus Date for the fiscal year in
which such termination occurs and each fiscal year thereafter through the
Expiration Date, of the Annual Bonus that would have accrued for such fiscal
year if Consultant had been retained through the last day of such fiscal year;
and (iii) the payment, on or before the Long-Term Bonus Date (if the Long-Term
Bonus has not already been paid), of the amount of Long-Term Bonus (if not
already paid) that would have accrued if the Agreement had continued through the
Expiration Date.  If consent of the applicable insurers is not received within
30 days, then an amount in cash sufficient for Consultant to obtain comparable
coverage will be paid to Consultant in equal monthly payments through the
Expiration Date.
 
5.           Consulting Services.
 
a.           During the Term, the Consultant shall provide consulting services
to National Beef as reasonably requested by the Board of Managers or senior
management from time to time.
 
b.           As part of the services hereunder and at the request of the
Company, Miller will attend and participate in meetings and actions of the Board
of Managers, (including telephonic meetings and actions taken by written
consent) and receive copies of all materials distributed to the Board of
Managers.  Notwithstanding the foregoing, Miller shall have no vote
 

 
4

--------------------------------------------------------------------------------

 

in any such meeting, or consent action, nor will Miller be counted for purposes
of determining whether a quorum is present.
 
6.           Covenant Not to Compete.  Consultant agrees that during the Term
and for a period of eighteen (18) months thereafter, neither it nor Miller will,
directly or indirectly, without the prior written consent of National Beef:
 
a.           own, have any interest in, or act as an officer, director, partner,
member, manager, principal, employee, agent, representative, consultant or
independent contractor of, or in any way assist in, any business located or
doing business in the United States of America or in Mexico that is engaged, or
hereafter may become engaged, in slaughtering, processing, marketing or
fabricating meat or boxed meat or which is otherwise engaged in competition in
any manner with any other business engaged in by National Beef or any subsidiary
of National Beef, at any time during the term of Consultant’s services
hereunder;
 
b.           divert, or attempt to divert, clients, customers (whether or not
such persons have done business with National Beef once or more than once) or
accounts of National Beef, regardless of their location; or
 
c.           entice, induce or in any manner influence any person who is or
shall be in the employ or service of National Beef to leave such employment or
service, provided that Consultant and Miller may retain the services of Teri
Davis at any time without breach of this covenant.
 
Notwithstanding the foregoing, Consultant and Miller may:  (i) own together not
more than five percent (5%) of the outstanding equity securities of any entity
engaged in competition with National Beef (ii) invest in, or acquire any rights
to contracts of, businesses relating to lactoferrin in connection with medical
or other applications not related to beef, pork, poultry, fish, dairy, produce
and animal feed (for food safety purposes); and (iii) receive from the licensor
party to an Exclusive License Agreement dated December 10, 1999 with National
Beef, a portion of royalty payments paid and payable by National Beef to the
licensor pursuant to such Exclusive License Agreement.
 
If a final judicial determination is made that any of the provisions of this
Section is an unenforceable restriction against Consultant or Miller, the
provisions of this Section shall be rendered void only to the extent that such
judicial determination finds such provisions unenforceable, and such
unenforceable provisions shall automatically be reconstituted and become a part
of this Section, effective as of the date first written above, to the maximum
extent in favor of National Beef that is lawfully enforceable.  The obligations
of Consultant and Miller and the rights of National Beef under this
Section shall survive the termination of this Agreement.
 
7.           Specific Performance.  Recognizing that the restrictions, covenants
and assurances contained in Section 6 hereof are reasonable and necessary in
order to protect the legitimate business interests of National Beef, that any
breach or threatened breach of any such restriction, covenant or assurance (a
“Breach”) will result in substantial and irreparable damage to National Beef,
and that the remedies at law for any Breach will be inadequate, National Beef
 

 
5

--------------------------------------------------------------------------------

 

shall be authorized and entitled to obtain from any court of competent
jurisdiction:  (a) preliminary and permanent injunctive relief including,
without limitation, mandatory injunctive relief requiring compliance with such
restrictions, covenants and assurances or enjoining and restraining Consultant
and Miller, and each and every person, firm or company acting in concert or
participation with it, from the continuation of any Breach; (b) an equitable
accounting of all profits or benefits arising out of any Breach; and (c) direct,
incidental and consequential damages to National Beef arising from any Breach,
including, without limitation, costs and reasonable attorney’s fees sustained by
National Beef by reason of the Breach:  the foregoing rights and remedies being
cumulative and in addition to such other rights and remedies which may be
available to National Beef at law or in equity.
 
8.           Indemnification.  National Beef agrees, to the fullest extent
permitted by the Delaware Limited Liability Company Act and other applicable
law, to indemnify Consultant and Miller against any and all claims, losses,
damages or costs related in any way to Miller’s prior employment with National
Beef or to his service as an officer or member of the Board or as a fiduciary or
trustee of any benefit plan maintained by National Beef or any of its
subsidiaries or to the consulting services hereunder.  National Beef will pay
all attorney fees and other expenses relating in any way to this indemnification
agreement and shall advance any such fees and other expenses at the request of
Consultant or Miller, as the case may be, and all payments hereunder will be
fully grossed up for any tax liabilities.  This indemnification agreement will
continue and survive following the termination of all of Consultant’s services,
until the expiration of all applicable statutes of limitation.  National Beef
will carry a directors’ and officers’ liability insurance policy throughout the
period during which the foregoing indemnification agreement survives, with terms
reasonably acceptable to Consultant, but the right to indemnity hereunder shall
not be limited by, or to the coverage of, such insurance policy.  The foregoing
rights shall also not be exclusive of any other indemnification rights arising
under the LLC Agreement or other agreement or resolution or other decision of
the members or Board of National Beef and shall inure to the benefit of the
heirs and legal representatives of Consultant and Miller.  Notwithstanding the
foregoing, any such indemnification shall be limited to circumstances or events
where (a) either (i) the Consultant or Miller, as the case may be, at the time
of the action or inaction in question, determined in good faith that his course
of conduct was in, or not opposed to, the best interests of the Company, or
(ii) in the case of inaction by the Consultant or Miller, the inaction was not
intended to be harmful or opposed to the best interest of the Company, and
(b) the Consultant’s conduct did not constitute fraud or willful misconduct by
the Consultant.
 
9.           Consultant’s Representation.  Consultant represents and warrants to
National Beef that neither the execution nor delivery of this Agreement, nor the
performance of Consultant’s obligations hereunder will conflict with, or result
in a breach of, any term, condition, or provision of, or constitute a default
under, any obligation, contract, agreement, covenant or instrument to which
Consultant is a party or under which Consultant is bound, including without
limitation, the breach by Consultant of a fiduciary duty to any former employer.
 
10.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal substantive law (but not the
conflict of law principles) of the State of Missouri.
 

 
6

--------------------------------------------------------------------------------

 

11.           Costs of Enforcement.  Subject to the provisions of Section 19
hereof, if either party brings any legal action against the other to enforce its
rights under this Agreement, the prevailing party in such dispute shall be
entitled to recover from the other party all fees, costs and expenses of
enforcing its rights under this Agreement including, without limitation, the
reasonable fees and expenses of attorneys, accountants and expert witnesses,
which shall include, without limitation, all fees, costs and expenses of
appeals.
 
12.           Entire Agreement.  This Agreement shall constitute the whole
agreement of the parties hereto in reference to any retention of Consultant or
Miller by National Beef and in reference to any of the matters or things herein
provided for or hereinabove discussed or mentioned in reference to such
employment, and all prior agreements, promises, representations and
understandings relative thereto are hereby superseded.  Without limiting the
generality of the foregoing, this Agreement shall supersede and replace any and
all existing employment agreements or arrangements which Consultant or Miller
may have with National Beef or its predecessor in interest, including, without
limitation, the Prior Agreement.
 
13.           Assignability.
 
a.           In the event that National Beef shall merge or consolidate with any
other partnership, limited liability company, corporation, or business entity,
or all or substantially all of National Beef’s business or assets shall be
transferred in any manner to any other partnership, limited liability company,
corporation or business entity, then this Agreement shall automatically be
assigned to the surviving entity of such merger or consolidation or the
purchaser of assets who shall thereupon succeed to, and be subject to, all
rights, interests, duties and obligations of, and shall thereafter be deemed for
all purposes hereof to be, National Beef hereunder.
 
b.           This Agreement is personal in nature and none of the parties hereto
shall, without the written consent of the other parties hereto, assign or
transfer this Agreement or any rights or obligations hereunder, except by
operation of law or pursuant to the terms of Section 13(a).
 
c.           Nothing expressed or implied herein is intended or shall be
construed to confer upon or give to any person, other than the parties hereto,
any right, remedy or claim under or by reason of this Agreement or of any term,
covenant or condition hereof.
 
14.           Amendments; Waivers.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by the parties hereto or, in the
case of a waiver, by the party waiving compliance.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner affect the right at a later time to enforce the same.  No waiver by any
party of the breach of any term or provision contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
 
15.           Notice.  All notices, requests and other communications hereunder
shall be in writing and:  (i) if given by telegram or telex, shall be deemed to
have been validly served, given
 

 
7

--------------------------------------------------------------------------------

 

or delivered when sent; (ii) if given by personal delivery, shall be deemed to
have been validly served, given or delivered upon actual delivery; (iii) if sent
by overnight courier service, shall be deemed to have been validly served, given
or delivered on the next business day after delivery to such overnight courier
service; (iv) if mailed, shall be deemed to have been validly served, given or
delivered three business days after deposit in the United States mail, as
registered or certified mail, with proper postage prepaid and, in the case of
(iii) or (iv) hereof, addressed to the party or parties to be notified, at the
following addresses (or such other address(es) as a party may designate for
itself by like notice); and (v) if sent by facsimile, shall be deemed to have
been validly served, given or delivered upon receipt of facsimile confirmation;
 
If to National Beef:
National Beef Packing Company, LLC
c/o U.S. Premium Beef, LLC
12200 North Ambassador Drive
Kansas City, Missouri 64163
Attention:  Steven D. Hunt
Fax:  (816) 713-8810


With a copy to:
Stoel Rives LLP
Suite 4200
33 South Sixth Street
Minneapolis, Minnesota 55402
Attention:  Mark J. Hanson
Fax:  (612) 373-8881


If to Consultant:
John R. Miller Enterprises, LLC
c/o John R. Miller
299 S. Main Street, #2450
Salt Lake City, Utah 84111
Fax:  (801) 961-1135


16.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
17.           Survivability.  The rights and obligations of the parties to this
Agreement under Sections 4, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20,
21, and all provisions of this Agreement necessary for the enforcement of those
rights and obligations, shall survive the termination of this Agreement.
 
18.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one Agreement.
 

 
8

--------------------------------------------------------------------------------

 

 
19.           Dispute Resolution.
 
a.           To the fullest extent permitted by law, and subject to the
provisions of Section 4(c) and Section 7 hereof, the parties agree in the event
of any alleged breach hereof to submit the dispute for resolution by
“mini-trial,” unless either party believes that such procedure is inappropriate
for the matter in controversy.  Such mini-trial shall be conducted in accordance
with the Center for Public Resources (CPR) Mini-Trial Agreement for Business
Disputes before a panel consisting of a person with full decision-making
authority designated by each party and a neutral advisor selected jointly by the
parties.  Limited discovery shall be permitted as agreed by the parties.  The
mini-trial shall be conducted in Kansas City, Missouri at an agreed time, place
and date.  Arguments may be presented by counsel or others as each party deems
appropriate.  Each party shall have no more than three hours (which may be
extended by mutual agreement) to present exhibits, testimonies, summaries of
testimony and argument.  No recording of the proceeding shall be
permitted.  Consultant may have present and consult with other advisors as
deemed appropriate.  Such proceeding shall be confidential and, unless a
mutually agreeable settlement is reached, no portion of the proceeding shall be
used for any purpose in any subsequent proceeding.  If a mutually agreeable
settlement is reached, the panel shall prepare or cause to be prepared a written
settlement agreement setting forth the terms and conditions of the settlement
which shall be executed by each party and shall be enforceable by and binding
upon each party.  In the event a mutually agreeable settlement is not reached
through use of the mini- trial proceeding, either party may initiate arbitration
as provided in subsection (b) below.  The neutral advisor shall be disqualified
as a witness, consultant or expert in any subsequent proceeding.
 
b.           Subject to the provisions of Section 4(c) and Section 7 hereof, in
the event either party has determined that the mini-trial procedure is not
appropriate or if no mutually agreeable settlement is reached through use of the
mini-trial procedure, the dispute shall be resolved by binding arbitration in
Kansas City, Missouri in accordance with the rules of the Uniform Arbitration
Act.  Such arbitration shall be initiated by either party by notifying the other
party in the same manner as a summons or by registered mail return receipt
requested and requesting a panel of five arbitrators from the American
Arbitration Association.  Alternate strikes shall be made to the panel
commencing with the party requesting the arbitration until one name
remains.  Such individual shall be the arbitrator for the controversy.  The
party requesting the arbitration shall notify the arbitrator in the same manner
as a summons or by registered mail return receipt requested who shall hold a
hearing(s) within sixty (60) days of the notice.  To the fullest extent
permitted by law, reasonable discovery, including depositions, shall be
permitted.  Discovery issues shall be decided by the arbitrator.  Post-hearing
briefs shall be permitted.  The arbitrator shall render a decision within twenty
(20) days after the conclusion of the hearing(s).  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  All fees for such arbitration will be divided equally among the
participating parties.
 
20.           Confidentiality.
 
             a.           Consultant acknowledges that it will obtain certain
confidential information and trade secrets (“Confidential Information”) about
National Beef during its engagement, that this information was obtained by
National Beef at great expense and the

 
9

--------------------------------------------------------------------------------

 

information is zealously guarded by National Beef from unauthorized
disclosure.  In recognition of the foregoing, the Consultant will not at any
time during its engagement or following termination for any reason, disclose,
use or make otherwise available to any third party any Confidential Information
relating to National Beef’s business, including, but not limited to:  its
products, business methods and techniques; trade secrets, data, specifications,
developments, and research activity; marketing and sales strategies, information
and techniques; long and short term plans; business policies; current and
prospective customer lists, contacts and information; financial, personnel and
information system information; and any other information concerning the
business of National Beef, except for disclosure necessary in the course of the
Consultant’s duties.  Confidential Information shall not include information
that (i) at the time of disclosure or thereafter is (x) in the public domain or
becomes generally known to the public through no fault of Consultant or (y) not
treated as confidential by National Beef; (ii) was available to the Consultant
on a non-confidential basis from a source other than National Beef, provided
that such source was not known by the Consultant to be bound by a
confidentiality agreement with National Beef; (iii) is known to Consultant prior
to receipt thereof from National Beef (or any predecessor of National Beef); or
(iv) the Consultant is legally compelled to disclose.  This confidentiality
provision is intended by the parties to be enforceable regardless of whether the
protected information legally constitutes “trade secrets.”
 
b.           Consultant agrees that, upon termination of its engagement with
National Beef whether voluntary or involuntary, it will promptly deliver to
National Beef (and will not keep in its possession or deliver to anyone other
than National Beef) all Confidential Information in its possession, including,
without limitation, all records, data, notes, reports, proposals, lists,
correspondence, business plans, and other documents or property pertaining to
the Confidential Information and all reproductions and extracts
thereof.  Consultant acknowledges and agrees that all such materials are the
sole property of National Beef and that it will certify to National Beef at the
time of termination that it has complied with this obligation.
 
21.           Offset.  National Beef shall not offset any amounts owing on the
compensation payable pursuant to Section 3(a) hereof, the Annual Bonus or the
Long-Term Bonus, absent a final judicial determination of a monetary damage
award payable by Consultant to National Beef.
 
22.           Independent Contractor.  Consultant’s services under this
Agreement shall be performed as an independent contractor and not as an employee
of National Beef.  Consequently, National Beef will not withhold Social Security
taxes, Medicare taxes, federal income taxes, or state or local taxes of any kind
from any amounts paid Consultant under this Agreement.  Consultant shall have
the sole responsibility for payment of all taxes relating to or resulting from
the amounts paid under this Agreement.  Miller shall not be eligible for any
employee benefit plans, programs and/or policies provided by National Beef to
its employees generally, except that Miller shall be offered the opportunity to
continue coverage for himself and family members under National Beef’s health
plan, at his sole cost through August 31, 2010.  To assist Miller with such
coverage, and in addition to compensation provided in Section 3, National Beef
shall pay Consultant a monthly amount, payable on the first day of each month
equal to the full premium amount then in effect under National Beef’s Health
Plan.
 

 
10

--------------------------------------------------------------------------------

 

 
23.           Compliance with Section 409A of the Internal Revenue Code.
 
a.           The parties intend that the payments and benefits under this
Agreement shall comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, the Agreement
shall be interpreted and administered in conformity with such intent to the
maximum extent permitted.
 
b.           A termination of employment shall not be deemed to have occurred
for purposes of any provision of the Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of the Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Code Section 409A.
 
c.           Unless the Agreement provides a specified and objectively
determinable payment schedule to the contrary, to the extent that any payment of
compensation is to be paid for a specified continuing period of time beyond the
date of the Consultant’s separation from service in accordance with National
Beef’s payroll practices (or other similar term), the payments of such
compensation shall be made on a monthly basis.
 
d.           Notwithstanding any other payment schedule provided in the
Agreement to the contrary, if the Consultant is identified on the date of his
separation from service as a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then the following shall apply:
 
(i)           With regard to any payment that constitutes nonqualified deferred
compensation subject to Code Section 409A and payable on account of a
“separation from service,” such payment shall be made on the date which is the
earlier of (A) the expiration of the six month period measured from the date of
the Consultant’s “separation from service” and (B) the date of the Consultant’s
death (the “Delay Period”) to the extent required under Code Section 409A.  Upon
the expiration of the Delay Period, all payments delayed pursuant to this
paragraph (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to the Consultant in a
lump sum, and all remaining payments due under the Agreement shall be paid or
provided in accordance with the normal payment dates specified for them therein.
 
(ii)           To the extent that any benefits to be provided during the Delay
Period constitute nonqualified deferred compensation subject to Code Section
409A and are provided on account of a “separation from service,” the Consultant
shall pay the cost of such benefits during the Delay Period, and National Beef
shall reimburse the Consultant for that portion of the costs that would
otherwise have been paid by National Beef during the Delay Period upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by National Beef in accordance with the procedures specified
therein.
 

 
11

--------------------------------------------------------------------------------

 

 
 
e.           For all expenses, in-kind benefits, or other reimbursements under
the Agreement that constitute nonqualified deferred compensation subject to Code
Section 409A, each of the following shall apply:
 
(i)           All expenses or other reimbursements shall be made on or prior to
the last day of the taxable year following the taxable year in which such
expenses were incurred by the Consultant,
 
(ii)           Any right to reimbursement or in kind benefits shall not be
subject to liquidation or exchange for another benefit, and
 
(iii)           No such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.
 
f.           Notwithstanding any other provision of the Agreement to the
contrary, in no event shall any payment under the Agreement that constitutes
nonqualified deferred compensation subject to Code Section 409A be subject to
offset unless otherwise permitted by Code Section 409A.
 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement date first
above written.
 
 
 
 
 
 
 
“Consultant”
John R. Miller Enterprises III, LLC
       
 
/s/ John R. Miller
 
 
 
 
By:  John R. Miller
       
Its:  President
 
       
“National Beef”
National Beef Packing Company, LLC
 
 
 
 
 
        By:  /s/  Steven D. Hunt        
Title:  Chairman
 
 
 
 
 
                                    Acknowledged and Accepted                  
/s/ John R. Miller          John R. Miller                  

 
                                   




 






 

 
13

--------------------------------------------------------------------------------

 
